AO 467 (Rev. 01/09) Ordcr Reql.u'ring a Defenda.nt to Appea.r in the Distn`ct Where Charges are Pending and Tmnsl'erring Ba,il

UNITED STATES DISTRICT COURT
for the

District of NEVADA

United States of America )
v. ) Case No. 2:19-mj-00266-VCF
MIN mm )
BENJA LLOYD B ER } Charging District: District of Arizona
Dejéndam ) Charging District’s Case No. CR-19-4] l-PI-IX

 

ORDER REQUIRING A DEFENDANI` TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

 

U.S. DiStl'iCt COUI`t ' DiStI`iCt OfAI'iZDI]a Coumoom NO': AS ORDERED
AS ORDERED
Date and Time: AS ORDERED

 

Place:

 

 

 

The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the

charges are pending

 

 

 

Date: A r ]8, 2019 ‘ _
Judge 's signature
CAM FERENBACH, U.S. MAGISTR.ATE JUDGE
Prz'n!ed name and title

  
 
 

  
   

___Fttrn
___ENTERED --_~RECEWED

__ SERV
couNsEL/PARHES or R§gogc

      
  
 

  

  

     
 

CLERK US

m
Dlsrmc 37er COU

T OF NEVADA R

  
 

 

